IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 70927-5-1
                     Respondent,
       v.                                        DIVISION ONE

ERVIN ALEXANDER COX,                             UNPUBLISHED OPINION

                     Appellant.                  FILED: March 9, 2015


       Leach, J. — Ervin Cox appeals the trial court's decision denying his

motion to withdraw an Alford1 plea to two counts of child molestation in the

second degree. He claims that ineffective assistance of counsel caused him to

accept the plea offer and that the trial court abused its discretion by denying him

an evidentiary hearing on the issue. He specifically identifies his counsel's failure

to interview accusing witnesses before advising him about the offer and

challenges the State's policy of withdrawing plea offers to defendants who do so

in sexual assault cases. We conclude that Cox's counsel acted reasonably when

he failed to interview those witnesses in light of the State's policy because

defense counsel had adequate information to evaluate the State's case and had

sufficient contact with Cox.       Thus, Cox's counsel provided him effective

assistance, and the trial court did not err in denying Cox's motion to withdraw his


      1 North Carolina v. Alford, 400 U.S. 25, 37-38, 91 S. Ct. 160, 27 L. Ed. 2d
162(1970).
No. 70927-5-1 / 2




Alford plea. Because the record before the trial court provided it with sufficient

information to resolve Cox's motion, the trial court acted within its discretion

when it denied Cox's request for an evidentiary hearing. We affirm.

                                    Background

       In November 2012, adults A.L. and S.D. accused Ervin Cox of sexual

molestation when they were minors.        Cox's wife is A.L.'s mother and S.D.'s

grandmother.

       A.L. reported that the contact happened once between 2006 and 2007.

On July 2, 2009, Cox reported to police that A.L., then 15 years old, had run

away from home. Police contacted A.L., and she reported that when she was 12

she woke up one night and Cox was in bed next to her and had his hand down

her pants. She asked what he was doing, and Cox responded that he thought

she was his wife.     A.L. told her mother, who did not believe her. When they

returned A.L. home, the police told A.L.'s mother about the allegation, who yelled

at the officer, "She's lying!"

       A.L. ran away again five days later. When police contacted her, she again

reported the sexual abuse. Police returned her home, and she became violent

and asked, "What else am I supposed to do? It's either this, or what? I start

cutting myself? I'm so depressed and I can't do anything about it!" Cox told the

detective that A.L. fabricated the story.     When A.L. failed to appear for an

interview, the State did not file charges against Cox.
No. 70927-5-1 / 3




      On October 23, 2012, police learned that S.D. reported to his high school

counselor that Cox had sexually molested him on several occasions when he

was 13 to 14 years old. S.D. sobbed during the interview with the detective. He

reported that the abuse included Cox performing oral sex on and masturbating

S.D., attempting anal penetration, and having S.D. masturbate Cox. S.D. first

told his roommate and cousin, and each witness reported that he was distraught

and crying when he recounted the abuse.

       Interviewed again by the police, A.L. repeated her earlier allegations,

described that she and her cousin slept in the same bed as Cox, and she woke

up to find Cox rubbing her vagina under her underpants.

      Cox confirmed that he had slept next to A.L. in the same bed as her

cousin but denied all allegations of sexual abuse.   Cox's wife reported to the

police that she did not believe A.L. or S.D. The State charged Cox with two

counts of child molestation in the second degree.

      The State made a written plea offer to Cox, offering a standard range 36-

month recommended sentence in exchange for the defendant pleading guilty as

charged. The State informed his counsel that if he did not accept the offer, it

would add charges that could result in minimum sentence of 210-280 months

and a maximum of life.       Pursuant to an office policy, if defense counsel

interviewed witnesses in a sexual assault case, the State would not engage in

plea negotiations. The State told defense counsel that S.D. was a compelling

witness.
No. 70927-5-1 / 4




       Cox and the State entered into an Alford plea agreement, where Cox

denied guilt but agreed that the State had substantial evidence upon which a trier

of fact could find guilt. On April 30, 2013, the court questioned Cox about his

understanding of the plea and accepted the plea agreement.

       Cox sent a letter to the judge the next day, asking to withdraw his plea

because he felt threatened and confused.          He filed several pro se motions

attempting to withdraw the plea.         The trial court allowed Cox's attorney to

withdraw and appointed a second attorney to assist Cox in filing a formal request

to withdraw his plea. Cox's newly appointed defense counsel filed a motion to

withdraw the plea based on previous defense counsel's ineffective assistance.

       Cox supported the motion with his declaration, in which he claimed his

previous counsel failed to investigate, did not interview witnesses, did not spend

adequate time with Cox, and did not obtain computers that Cox claimed

contained exculpatory evidence. Cox recalled only one "Professional Visit" from

counsel, as well as a brief meeting before a court hearing and a video

conference on another occasion to discuss the plea. Cox stated that although

defense counsel read the plea agreement to Cox and discussed the allegations

against Cox with him, he coerced Cox by telling Cox that he was going to get

convicted and that Cox faced an inordinate amount of time in prison.      Defense

counsel did not interview A.L. or S.D.


      The trial court denied both Cox's motion to withdraw his guilty plea and his

request for an evidentiary hearing on the motion. The parties agreed previous
No. 70927-5-1 / 5




counsel had not interviewed accusing witnesses A.L. and S.D. Given the State's

policy of withdrawing a plea offer if a defendant interviews witnesses, the trial

court deemed this reasonable.        The trial court found that the computers

contained incriminating rather than exculpatory evidence.         The trial court

determined that Cox did not receive ineffective assistance of counsel and denied


the motion. Cox appeals.

                                     Analysis

          Cox first argues that he received ineffective assistance of counsel

because his trial attorney failed to adequately investigate his case and this

caused him to agree to an ill-advised Alford plea. As a result, Cox claims that the

trial court improperly denied his motion to withdraw his plea. Though generally

we review a trial court's denial of a defendant's motion to withdraw a guilty plea

for abuse of discretion, because Cox rests his challenge on an ineffective

assistance of counsel claim, we review de novo.2

          The federal and state constitutions guarantee criminal defendants

reasonably effective assistance of counsel at every critical stage of a criminal

proceeding.3      Effective assistance requires that defense counsel assist a

defendant in making an informed decision about whether to plead guilty or go to

trial.4   A defendant must voluntarily enter into a guilty plea and "must make


          2 See State v.A.N.J., 168Wn.2d91, 109, 225 P.3d 956 (2010).
          3 U.S. Const, amend. VI; Wash. Const, art. I, § 22; Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State
v. Heddrick. 166 Wash. 2d 898, 909, 215 P.3d 201 (2009).
          4A.N.J., 168Wn.2dat111.
No. 70927-5-1 / 6




related waivers 'knowing[ly], intelligently], [and] with sufficient awareness of the

relevant circumstances and likely consequences.'"5            We strongly presume

counsel effectively represented a defendant.6           To prove counsel provided

ineffective assistance, a defendant must show

       "(1) defense counsel's representation was deficient, La, it fell below
       an objective standard of reasonableness based on consideration of
       all the circumstances; and (2) defense counsel's deficient
       representation prejudiced the defendant, Le^, there is a reasonable
       probability that, except for counsel's unprofessional errors, the
       result of the proceeding would have been different."171

Failure to show either defeats the claim.8            A defendant shows deficient

performance by pointing to absence of legitimate strategic or tactical reasons in

the record supporting counsel's challenged conduct.9

       To allow a defendant to make a meaningful decision about a plea, at

minimum counsel must reasonably evaluate the State's evidence and the

likelihood of the defendant's conviction at a trial.10 "[T]he failure to investigate, at

least when coupled with other defects, can amount to ineffective assistance of

counsel."11 The issues and facts of each case dictate the degree and extent of




      5 United States v. Ruiz. 536 U.S. 622, 628, 122 S. Ct. 2450, 153 L. Ed. 2d
586 (2002) (alterations in original) (quoting Brady v. United States, 397 U.S. 742,
748, 90 S. Ct. 1463, 25 L. Ed. 2d 747 (1970)).
       6 State v. Emery. 174 Wash. 2d 741, 755, 278 P.3d 653 (2012).
       7 State v. Brousseau. 172 Wash. 2d 331, 352, 259 P.3d 209 (2011) (quoting
State v. McFarland. 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995)).
       8 Emery. 174 Wash. 2d at 755.
       9 Emery. 174 Wash. 2d at 755 (quoting McFarland. 127 Wash. 2d at 336).
       10 A.N.J.. 168 Wash. 2d at 111-12.
       11A.N.J.. 168Wn.2dat110.
No. 70927-5-1 / 7




investigation required by counsel under the Sixth Amendment and article 22.12

As the Supreme Court of the United States has noted,

      [W]here the alleged error of counsel is a failure to investigate or
      discover potentially exculpatory evidence, the determination
      whether the error "prejudiced" the defendant by causing him to
      plead guilty rather than go to trial will depend on the likelihood that
      discovery of the evidence would have led counsel to change his
       recommendation as to the plea.[13]

       Cox argues that the prosecution's policy of prohibiting the defense's

interview of complaining witnesses to obtain a favorable plea bargain resulted in

defense counsel's inability to properly advise his client about the risks of trial.

Cox argues that the State devised a situation that "prohibits effective assistance

of counsel in a case where the only evidence is the accuser's accusation and

counsel is not permitted to speak to the accuser before advising his client on

whether to plead guilty."

       The State defends its policy. An ineffective assistance of counsel claim

must be based on defense counsel's ineffective assistance; third parties cannot

deprive a defendant of effective assistance of counsel.14 The Supreme Court

has held that prosecutors may condition a plea agreement on defendant's waiver

of the right to receive impeachment discovery materials, concluding,

       [T]he Constitution does not require the prosecutor to share all
       useful information with the defendant. . . . [T]he law ordinarily
       considers a waiver knowing, intelligent, and sufficiently aware if the
       defendant fully understands the nature of the right and how it would

       12A.N.J.. 168Wn.2dat111.
       13 Hill v. Lockhart. 474 U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d 203
(1985).
       14 State v. Greiff. 141 Wash. 2d 910, 925, 10 P.3d 390 (2000).
No. 70927-5-1 / 8


      likely apply in general in the circumstances—even though the
      defendant may not know the specific detailed consequences of
      invoking it.[15]
       In State v. Moen.16 the Washington Supreme Court considered a state

policy of refusing to plea bargain with any defendant who demanded the identity

of a confidential informant. The court held that this policy did not violate due

process because the State had a legitimate reason for protecting that

information.   The court noted the U.S. Supreme Court's distinction between a

prosecutor's policy that might deter a defendant from exercising a legal right and

a prosecutor's action taken in retaliation for exercising a right.17 Where the

State's plea bargain policy deters a defendant from exercising a constitutional

right but does not retaliate against the defendant for doing so, it does not violate

due process.18

       In State v. Shelmidine,19 Division Two of this court concluded that where a

plea offer did not preclude defense counsel from reasonably evaluating the

State's evidence and each party received some benefit from the plea, a policy to

withdraw a plea offer if a defendant seeks the identity of a confidential informant

does not infringe on a defendant's right to effective assistance of counsel. The

defendant receives the benefit of a more lenient sentence, and the State receives

the benefit of protecting a confidential informant.20

      15 Ruiz. 536 U.S. at 628 (citation omitted).
      16 150 Wash. 2d 221, 231, 76 P.3d 721 (2003).
      17 Moen, 150 Wash. 2d at 231 (citing Bordenkircher v. Haves. 434 U.S. 357,
363, 98 S. Ct. 663, 54 L. Ed. 2d 604 (1978)).
      18 Moen, 150Wn.2dat231.
      19166Wn. App. 107, 115-16, 269 P.3d 362 (2012).
      20 Shelmidine. 166 Wash. App. at 115-16.


                                         -8-
No. 70927-5-1 / 9




       Cox attempts to distinguish Shelmidine. He contends that the State gave

Shelmidine's counsel all important information except the confidential informant's

identity and thus counsel had sufficient information to provide effective

assistance.21   But Cox wrongly assumes that interviews with the accusing

witnesses provided the only avenue for Cox's counsel to evaluate the evidence in

the State's case.   The record shows that Cox and his counsel reviewed the

State's discovery. And Cox's position as A.L.'s and S.D.'s stepfather and step-

grandfather, respectively, and his history of videotaping them placed him in a

unique position to know them well and share with his counsel information that

could help counsel evaluate the accusing witnesses. Indeed, the record shows

he was very active in his own defense. While the State's policy may have the

effect of limiting defense counsel's ability to pursue one aspect of investigation,

the policy did not prevent Cox's counsel from gathering ample information about

the State's case or the accusing witnesses.22

       Moreover, the State in this case explained it adopted its policy not to plea

bargain with a defendant who interviews an accusing witness in a sexual assault

case to protect witnesses alleging such crimes—a legitimate state interest. And


       21 See Shelmidine. 166 Wash. App. at 113-14.
       22 Cox compares the policy to one a district court found unconstitutional in
Wilbur v. City of Mount Vernon. 989 F. Supp. 2d 1122 (W.D. Wash. 2013). But in
that case, a systemic overburdening of public defenders resulted in counsels'
failure to meet the client in a confidential setting and an inability to understand
their clients' goals or whether defenses or mitigating circumstances required
investigation. Wilbur. 989 F. Supp. 2d at 1131-32. Where the record shows
Cox's counsel had knowledge of Cox's case and met with him at least three
times in private settings, Cox's analogy to Wilbur is misplaced.
No. 70927-5-1/10




in entering into the plea agreement, Cox received the benefit of a significantly

lighter sentence, and the State received the benefit of protecting its accusing

witnesses.     The State's policy does not violate due process under the

circumstances of this case.


        Cox acknowledges that counsel was not constitutionally obligated to

interview his accusing witnesses but cites to several cases emphasizing the

value of doing this. Cox likens his case to State v. A.N.J.23 In that case, counsel

failed to reach witnesses who could have undermined the accusing witness's

story and never followed up with an interview.24 The Washington Supreme Court

found   counsel's assistance ineffective where defendant's counsel also did not

make requests for discovery, failed to file motions, only spent 5 to 10 minutes

with the minor defendant and his parents at pretrial conference, misinformed

A.N.J, of the consequences of his plea, and failed to adequately inform A.N.J, of

the charges against him.25     Interviews do permit counsel to evaluate how a

witness will present at trial.26 And defense counsel's failure to pursue available

corroborating evidence with adequate pretrial investigation may constitute

constitutionally deficient performance in some cases.27 A defendant "must show

a reasonable likelihood that the investigation would have produced useful

information not already known to defendant's trial counsel."28 And in evaluating

        23 168 Wash. 2d 91, 225 P.3d 956 (2010).
        24A.N.J.. 168Wn.2d at 100-01.
        25 A.N.J.. 168 Wash. 2d at 100-02, 120.
        26 Lord v. Wood. 184 F.3d 1083, 1095 (9th Cir. 1999).
        27 In re Pers. Restraint of Davis, 152 Wash. 2d 647, 739, 101 P.3d 1 (2004).
        28 Davis. 152Wn.2dat739.


                                        •10-
No. 70927-5-1/11




prejudice to the defendant, "'ineffective assistance claims based on a duty to

investigate must be considered in light of the strength of the government's

case.'"29

        The record reveals that Cox's counsel provided him effective assistance.

Cox asserts that the defense counsel rarely met with Cox, failed to investigate,

and failed to conduct interviews with witnesses or victims, thus failing to assess

the State's case. He further finds fault with counsel's failure to investigate Cox's

claims that A.L. and S.D. lied about the sexual abuse because they wanted to

kick him out of his home and take his job. But defense counsel had knowledge

of facts in the record and the State's affidavit of probable cause. Counsel knew

that Cox had admitted to sleeping in the same bed as A.L. and that A.L. had

given consistent versions of the events to detectives on two occasions more than

three years apart.   Counsel also knew that S.D. had cried when he told his

roommate and cousin of the abuse.        S.D. also sobbed during the detective's

interview when providing details of the abuse. This information, combined with

the State's well-known and stated policy to withhold plea agreements when

defense counsel interviews accusing sexual assault witnesses, could reasonably

have allowed counsel to conclude that interviews with A.L. and S.D. were


unnecessary to evaluate the case and advise Cox in a decision to take the plea

or go to trial.



        29 Davis. 152 Wash. 2d at 739 (internal quotation marks omitted) (quoting
Rios v. Rocha. 299 F.3d 796, 808-09 (9th Cir. 2002)).


                                        -11-
No. 70927-5-1/12




       In his affidavit, Cox reported that the investigation he advocated for and

that defense counsel failed to conduct would have unearthed exculpatory

evidence on his home computers.        But his declaration about computers and

evidence reveals that the computers contain videos recorded by Cox of A.L. and

S.D. engaging in separate sexual encounters. While Cox claims that this gave

them motive to lie, counsel could have reasonably concluded that the evidence

Cox claimed to be valuable was incriminating and thus did not warrant further

investigation by counsel.

       We agree with the trial court that defense counsel's decision not to

interview clients was "perfectly reasonable" given the State's policy and that the

evidence on the computers "is not evidence which in any way, shape or form is

exculpatory to Mr. Cox." Thus, we conclude that Cox fails to show how his

counsel acted unreasonably or how counsel's failure to interview accusing

witnesses or investigate prejudiced Cox.      Cox has not identified nor does the

record reveal evidence that additional investigation would likely have led counsel

to discover information that would have changed counsel's recommendation to

Cox.   The record reveals that defense counsel reasonably evaluated the

evidence against Cox and the likelihood of his conviction, enabling him to readily

assist Cox in making a meaningful decision about pleading guilty.

       A court allows withdrawal of a guilty plea if '"necessary to correct a

manifest injustice,'"30 and a defendant may establish manifest injustice by


       30 A.N.J.. 168 Wash. 2d at 106 (quoting CrR 4.2(f)).

                                       -12-
No. 70927-5-1/13




showing ineffective assistance of counsel.          Because Cox does not show

ineffective assistance of counsel or manifest injustice, the court properly denied

his motion to withdraw his guilty plea.

       Cox also challenges the trial court's denial of his motion for an evidentiary

hearing. We review a trial court's ruling on a motion for abuse of discretion.31

Where an existing record adequately informs the court about a claim for

ineffective assistance of counsel, a trial court need not hold an evidentiary

hearing to resolve the issue.32

       Cox argues that the trial court's failure to conduct an evidentiary hearing

resulted in a ruling that it is never unreasonable for an attorney to fail to

investigate and advise a client to plead guilty. But Cox mischaracterizes the trial

court's ruling. The trial court found that in this case, based on the evidence in the

record, Cox's counsel reasonably chose not to interview accusing witnesses or

investigate information Cox requested.           The record showed that counsel

possessed sufficient information to evaluate the State's case and that there was

no likelihood that further investigation would have changed his advice. Because

the record contains sufficient information to evaluate Cox's ineffective assistance

of counsel claim, the trial court properly acted within its discretion when it denied

Cox's motion to hold an evidentiary hearing.




       31 Woodruff v. Spence. 76 Wash. App. 207, 210, 883 P.2d 936 (1994).
       32 State v. Garcia. 57 Wash. App. 927, 935, 791 P.2d 244 (1990).

                                          -13-
No. 70927-5-1 /14




                                    Conclusion


       Because defense counsel had adequate information to evaluate the

State's case, met with Cox several times, and the State had a policy against

offering plea agreements to defendants who interview accusing witnesses in

sexual assault cases, Cox's counsel acted reasonably when he failed to interview

those witnesses.    We thus hold that Cox's counsel provided him effective

assistance when advising him to accept the State's plea agreement and that the

trial court did not err in denying Cox's motion to withdraw his Alford plea.

Because the record before the trial court adequately informed the court about

Cox's ineffective assistance of counsel claim and the trial court based its findings

on that record, we conclude that it properly denied Cox's motion to hold an

evidentiary hearing. We affirm.




WE CONCUR:




  ^•dATM^ PA )L                                           -4v-   £Q

                                                                                  en




                                        -14-